UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-27265 INTERNAP NETWORK SERVICES CORPORATION (Exact Name of Registrant as Specified in Its Charter) DELAWARE 91-2145721 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 250 Williams Street Atlanta, Georgia 30303 (Address of Principal Executive Offices, Including Zip Code) (404) 302-9700 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of July 21, 2011, 52,401,143 shares of the registrant’s outstanding common stock, $0.001 par value per share, were outstanding. INTERNAP NETWORK SERVICES CORPORATION FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2011 TABLE OF CONTENTS Pages PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Unaudited Condensed Consolidated Statements of Operations 1 Unaudited Condensed Consolidated Balance Sheets 2 Unaudited Condensed Consolidated Statements of Stockholders’ Equity and Comprehensive Loss 3 Unaudited Condensed Consolidated Statements of Cash Flows 4 Unaudited Condensed Notes toConsolidated Financial Statements 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 4. CONTROLS AND PROCEDURES 18 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 18 ITEM 1A. RISK FACTORS 18 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 ITEM 6. EXHIBITS 19 SIGNATURES 20 i PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INTERNAP NETWORK SERVICES CORPORATION AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Revenues: Data center services $ Internet protocol (IP) services Total revenues Operating costs and expenses: Direct costs of network, sales and services, exclusive of depreciation and amortization, shown below: Data center services IP services Direct costs of customer support Direct costs of amortization of acquired technologies Sales and marketing General and administrative Depreciation and amortization Loss on disposal of property and equipment, net 11 18 84 19 Restructuring Total operating costs and expenses Loss from operations (1,671 ) (713 ) (2,559 ) (600 ) Non-operating expense (income): Interest income — (33 ) — (62 ) Interest expense Other, net 48 6 87 36 Total non-operating expense (income) Loss before income taxes and equity in (earnings) of equity method investment (2,594 ) (1,204 ) (4,168 ) (1,395 ) Provision for income taxes Equity in (earnings) of equity-method investment, net of taxes (88 ) (62 ) (235 ) (149 ) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding used in computing basic and diluted net loss per share The accompanying notes are an integral part of these consolidated financial statements. - 1 - INTERNAP NETWORK SERVICES CORPORATION AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value amounts) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $1,831 and $1,883, respectively Prepaid expenses and other assets Total current assets Property and equipment, net Investment Intangible assets, net Goodwill Deposits and other assets Deferred tax asset,net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenues Capital lease obligations Term loan, less discount of $118 and $116, respectively Restructuring liability Other current liabilities Total current liabilities Deferred revenues Capital lease obligations Term loan, less discount of $267 and $328, respectively Restructuring liability Deferred rent Other long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value; 20,000 shares authorized; no shares issued or outstanding — — Common stock, $0.001 par value; 120,000 shares authorized; 52,401 and 52,017 shares outstanding, respectively 53 52 Additional paid-in capital Treasury stock, at cost; 217 and 115 shares, respectively (1,192 ) (520 ) Accumulated deficit (1,044,282 ) (1,040,170 ) Accumulated items of other comprehensive loss (215 ) (435 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. - 2 - INTERNAP NETWORK SERVICES CORPORATION AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE LOSS (In thousands) Common Stock Shares Par Value Additional Paid-In Capital Treasury Stock Accumulated Deficit Accumulated Other Comprehensive Loss Total Stockholders’ Equity SIX MONTHS ENDED JUNE 30, 2011: Balance, December 31, 2010 $
